Exhibit 10.1

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (the “Separation Agreement”),
dated May 15, 2019, confirms the following understandings and agreements between
Ecoark Holdings, Inc., a Nevada corporation and its subsidiaries, divisions,
affiliates, partnerships, joint ventures, and related business entities, and
with respect to each of them, their predecessors, successors and assigns,
employee benefit plans or funds, and with respect to each such entity (the
“Company”), all of its or their past, present and/or future directors, partners,
shareholders, members, managers, officers, attorneys, fiduciaries, agents,
trustees, administrators, employees, consultants, and assigns, whether acting on
behalf of the Company or in their individual capacities (collectively the
“Group”) on the one hand, and Jay Oliphant (“you”, “your” or the “Employee”) on
the other hand; each a “Party” and together the “Parties”.

 

WHEREAS, the Parties desire to conclude the employment of the Employee by the
Company and Employee’s role as the Company’s Principal Financial Officer (the
“PFO”) in its entirety, unless specified otherwise in this Separation Agreement;

 

WHEREAS, the Employee was granted stock option grants for (i) 104,781 shares of
the Company’s common stock (“Option Agreement 1”) with 37% of the Employee’s
incentive stock options vesting immediately upon grant and the remaining portion
of the Employee’s options vesting in 12 equal installments, with the first
installment vested on January 15, 2018, and additional installments vesting on
the last day of each of the eleven successive three-month periods, and (ii)
27,859 shares of Company common stock (“Option Agreement 2”) that vested
immediately upon grant of the non-statutory options, and (iii) 66,320 shares of
Company common stock (“Option Agreement 3”) of non-qualified options that vest
at a rate of 25% per year on October 13th of each year from 2018 to 2021; all
subject to Employee’s continued employment by the Company. Option Agreements 1
and 2 were granted based on Employee’s agreement that these grants were a fair
and equitable substitute for a significant Restricted Stock Award dated March
21, 2017 that Employee agreed to forfeit for the best interests of the Company,
and

 

WHEREAS, the Parties desire that the Employee serve the Company as an advisor to
assist the Company with its financial reporting and transition to a newly-hired
financial executive.

 

NOW THEREFORE, in consideration of these premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and intending to be legally bound, the Parties hereby agree as
follows:

 

1. Separation

 

a. By joint agreement and consent, you and the Company agree that your
employment by the Company shall be concluded as of May 15, 2019 (the “Separation
Date”). You shall be paid your normal base salary through May 15, 2019, payable
in accordance with the normal payroll practices of the Company. You will not,
however, be required to report to the office from the Separation Date and may
accept other employment. You agree to be available for the six-month period
starting on Separation Date and ending on November 15, 2019, unless such period
is terminated earlier by mutual agreement, to consult with the Company, on a
reasonable basis to work on matters that you worked on prior to the Separation
Date and cooperate on litigation matters involving the Company. Except as
otherwise specified in this Separation Agreement or any future agreements, you
shall not be entitled to any cash compensation.

 



 

 

 

b. The Company will issue a new non-statutory stock option grant under the
Company’s 2017 Omnibus Incentive Plan for 198,960 shares of Company common
stock, vesting immediately, as a fair and equitable substitute for the total
number of options granted by Option Agreements 1, 2 and 3 (53% of which were
incentive stock options with favorable tax treatment). You shall have the right
to perform a cashless exercise of any of your stock options through December 31,
2020 (the “Exercise Period”).

 

c. You hereby confirm your notice, as of the Separation Date, of your
resignation from any position you may have held as an employee, officer, or
director of the Company or any other member of the Group. You agree to take all
such actions and execute all such documents as may be necessary to effectuate
this Section.

 

d. You will be provided an opportunity to continue health coverage for yourself
and qualifying dependents under the Company’s group health plan in accordance
with the Consolidated Omnibus Budget Reconciliation Act (“COBRA”). The Company
shall reimburse you for the cost of COBRA insurance from the Separation Date
until six months from the Separation Date. Information pertaining to your
continuation of coverage pursuant to COBRA will be provided to you.

 

e. Except as otherwise specifically set forth in this Separation Agreement, you
shall no longer be entitled to any further compensation or any monies from the
Company or any other member of the Group or to receive any of the benefits made
available to you during your employment at the Company. Subject to this Section
1 of this Separation Agreement, you acknowledge and agree that the Company will
have paid you all of your wages, bonuses, expense reimbursements and accrued
vacation pay by May 31, 2019, and that the Company owes you no other wages,
bonuses, vacation pay, employee benefits or other compensation or payments of
any kind or nature, except as set forth in this Separation Agreement and a
related consulting agreement.

 

2. Change of Control. You agree and acknowledge that there has been no Change in
Control in the Company’s 2017 Omnibus Incentive Plan or any other of the
Company’s incentive plans.

 

3. Mutual Release. Subject to and contingent upon compliance with Section 1
above, in consideration of the new stock option grant described in Section 1
above, and other good and valuable consideration, you, for and on behalf of
yourself and your heirs, administrators, executors and assigns, effective on the
Separation Date, do fully and forever release, remise and discharge the Company,
Insperity PEO Services, L.P., and every member of the Group from any and all
claims which you had, may have had, now have, or may have (either directly,
indirectly or in any other capacity) against the Company or any other member of
the Group, for or by reason of any matter, cause or thing whatsoever, including
any claim arising out of or attributable to your employment or the termination
of your employment with the Company, including but not limited to claims of
breach of contract, wrongful termination, unjust dismissal, defamation, libel or
slander, or under any federal, state or local law dealing with discrimination
based on age, race, sex, national origin, handicap, religion, disability, sexual
orientation or any other characteristic or condition protected by applicable
law. This release of claims includes, but is not limited to, all claims arising
under Title VII of the Civil Rights Act of 1964, the Employee Retirement Income
Security Act of 1974, the Immigration Reform and Control Act, the Americans with
Disabilities Act, the Civil Rights Act of 1991, the Family and Medical Leave
Act, the Worker Adjustment and Retraining Notification Act, the Fair Credit
Reporting Act, the Equal Pay Act, the Arkansas Fair Housing Act, the Arkansas
Labor Law, and all other federal, state and local labor and anti-discrimination
laws, the common law and any other purported restriction on an employer’s right
to terminate the employment of employees. Notwithstanding the foregoing, the
release in this Separation Agreement does not extend to those rights that cannot
be waived as a matter of law. The Company does fully and forever release, remise
and discharge you from any and all claims it had, may have had, now has, or may
have (either directly, indirectly or in any other capacity) against you for or
by reason of any matter, cause or thing whatsoever, including any claim arising
out of or attributable to your employment with the Company and service as
Principal Financial Officer. The Company agrees to indemnify you in the case of
claims related to your service as an officer and employee and future service as
an independent contractor as documented in the Company’s by-laws.

 



2

 

 

You represent that you have not filed or permitted to be filed against the
Group, individually or collectively, any charges, complaints or lawsuits and you
covenant and agree, subject to and contingent upon compliance with Section 1
above, that you will not file or permit to be filed any lawsuits at any time
hereafter with respect to the subject matter of this Separation Agreement and
claims released pursuant to this Separation Agreement (including, without
limitation, any claims relating to your employment or the termination of your
employment), except as may be necessary to enforce this Separation Agreement or
to seek a determination of the validity of the waiver of your rights under the
ADEA. Nothing in this Separation Agreement shall be construed to prohibit you
from filing a charge with or participating in any investigation or proceeding
conducted by the Equal Employment Opportunity Commission (“EEOC”) or a
comparable state or local agency. Notwithstanding the foregoing, subject to and
contingent upon compliance with Section 1 above, you agree to waive your right
to recover monetary damages or reinstatement of employment in any charge,
complaint, or lawsuit filed by you or by anyone else on your behalf.

 

4. Full Settlement. You are specifically agreeing to the terms of this
Separation Agreement because the Company has agreed to pay you money and other
benefits to which you were not otherwise entitled and has provided such other
good and valuable consideration as specified herein. The Company has agreed to
provide this money and other benefits because of your agreement to accept it in
full settlement of all possible claims you might have or ever had, and because
of your execution of this Separation Agreement.

 

5. Vested Benefits. Notwithstanding any other provision of this Separation
Agreement, you will retain any rights that you may have to vested benefits under
the Company’s plans and programs, pursuant to their terms. Nothing herein shall
waive any of your rights to indemnification under the Company’s directors and
officer’s liability insurance policies and plans, such rights to be governed by
the Company’s applicable policies, plans and by-laws.

 

6. Confidentiality. You reaffirm that you agree to protect the Company’s
Confidential Information as provided in the Company’s policies. You also agree
to maintain the confidentiality of this Separation Agreement and to refrain from
disclosing or making reference to its terms, except as required by law, or to
your accountant or attorney, but only after obtaining agreement from the persons
who learn of such information to also treat it confidentially.

 



3

 

 

7. Representation. You agree that you will not encourage or cooperate or
otherwise participate or confer with any current or former employee of the
Company or any other member of the Group, individually or collectively, or any
potential plaintiff, to commence any legal action or make any claim against the
Company or any other member of the Group with respect to such person’s
employment with the Company or its affiliates; provided, however, that nothing
in this Separation Agreement shall prohibit you from cooperating with the EEOC
or a comparable state or local agency. You will cooperate with the Company and
its counsel in connection with any investigation, administrative proceeding or
litigation relating to any matter in which you were involved or of which you
have knowledge as a result of your employment with the Company. The Company and
its insurance carriers will provide advances for any expenses (including
attorneys’ fees) you may incur to defend yourself in the event of a claim
against the Company in which you are named as provided for in the Company’s
by-laws.

 

8. Non-Disparagement. .

 

Employee shall not at any time make, publish, or communicate to any person or
entity or in any public forum any defamatory or disparaging remarks, comments,
or statements concerning the Company or its businesses, or any of its employees
or officers. The Company and the Group promise and agree that they shall not at
any time make, publish, or communicate to any person or entity or in any public
forum any defamatory or disparaging remarks, comments, or statements concerning
the Employee. This Section does not, in any way, restrict or impede Employee
from exercising protected rights to the extent that such rights cannot be waived
by agreement, of from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency.

 

9. Voluntary. You acknowledge that you have read this Separation Agreement in
its entirety, fully understand its meaning and are executing this Separation
Agreement voluntarily and of your own free will with full knowledge of its
significance. You acknowledge and warrant that you have been advised by the
Company to consult with an attorney prior to executing this Separation
Agreement.

 

10. Employee Rights. You represent that you are the sole and lawful owner of all
right, title and interest in and to every claim that you are purporting to
release in this Agreement, and that you have the full power to enter into this
Agreement and have not assigned, transferred or encumbered, or purported to
assign, transfer or encumber, voluntarily or involuntarily, to any person or
entity, any portion of the claims covered by this Agreement. The Company shall
indemnify and hold Employee harmless for acts and omissions in Employee’s
capacity as an officer, director or employee of the Company to the maximum
extent permitted under applicable law; provided, however, that neither the
Company, nor any of its subsidiaries or affiliates, shall indemnify Employee for
a (a) material breach by Employee of a fiduciary duty owed to the Company or any
of its subsidiaries; (b) the willful or gross neglect by Employee of the
material duties required by his employment agreement; or (c) a knowing and
material violation by Employee of any Company policy pertaining to ethics, legal
compliance, wrongdoing or conflicts of interest.

 

11. Severability. In the event that any one or more of the provisions of this
Separation Agreement is held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions will not in
any way be affected or impaired thereby. Moreover, if any one or more of the
provisions contained in this Separation Agreement is held to be excessively
broad as to duration, scope, activity or subject, such provisions will be
construed by limiting and reducing them so as to be enforceable to the maximum
extent compatible with applicable law.

 



4

 

 

12. Governing Law. This Separation Agreement will be governed by, and construed
in accordance with, the laws of the State of Arkansas without reference to its
conflict of laws provisions. With respect to any dispute arising out of or
related to this Agreement, the parties consent to the exclusive jurisdiction of,
and venue in, the federal and state courts located in Benton County, Arkansas.

 

13. Admission of Guilt. Nothing herein shall be deemed to constitute an
admission of wrongdoing by the Company or any other member of the Group. Neither
this Separation Agreement nor any of its terms shall be used as an admission or
introduced as evidence as to any issue of law or fact in any proceeding, suit or
action, other than an action to enforce this Separation Agreement.

 

14. Counterparts. This Separation Agreement may be executed in one or more
counterparts, and/or by facsimile transmission, each of which shall be deemed to
be an original and all of which taken together shall constitute one and the same
instrument. Photographic and fax copies of such signed counterparts may be used
in lieu of the originals of this Separation Agreement for any purpose.

 

15. Language. The language used in this Separation Agreement will be deemed to
be the language chosen by the parties hereto to express their mutual intent, and
no rule of law or contract interpretation that provides that in the case of
ambiguity or uncertainty a provision should be construed against the draftsman
will be applied against any party hereto. The provisions of this Separation
Agreement shall be construed according to their fair meaning and neither for nor
against any party hereto irrespective of which party caused such provisions to
be drafted. Each party has been given the opportunity to seek independent
counsel with respect to their individual rights, obligations and duties
hereunder, and has freely executed this Separation Agreement after full and
careful consideration of its terms.

 

16. Successors. This Separation Agreement is binding upon, and shall be for the
benefit of, the parties and their respective heirs, executors, administrators,
successors and assigns.

 

17. Complete and Full Understanding. You understand that this Separation
Agreement constitutes the complete understanding between the Company and you and
supersedes any and all agreements, understandings and discussions, whether
written or oral, between you and any member of the Group regarding the subject
matter hereof. You represent that in executing this Separation Agreement, you
have not relied upon any representation or statement not set forth herein. No
amendment or modification of this Separation Agreement shall be valid or binding
upon the parties unless in writing and signed by both parties.

 

[Signature Page Follows]

 



5

 

 

If the foregoing is acceptable to you, please sign/date in the space provided
below and return this Separation Agreement to the Chief Executive Officer at
Ecoark Holdings, Inc. 1010 NW J Street, Suite I, Bentonville, Arkansas 72712.

 



ACCEPTED AND AGREED TO BY:         /s/ Jay Oliphant   Jay Oliphant         Date:
May 15, 2019                  ECOARK HOLDINGS, INC.         /s/ Randy May  
Randy May   Chief Executive Officer       Date: May 15, 2019  

 

 

6

 

